                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DONNELL CASON,                                              )
                                                             )
                   Plaintiff,                                )
                                                             )
 vs.                                                         )          Case No. 19-cv-00885-JPG
                                                             )
 MIKE HARE, and                                              )
 MADISON COUNTY JAIL,                                        )
                                                             )
                    Defendants.                              )

                                 MEMORANDUM AND ORDER

GILBERT, District Judge:

        Plaintiff Donnell Cason1 brings this action pursuant to 42 U.S.C. § 1983 for alleged

deprivations of his constitutional rights that occurred while he was a pretrial detainee at Madison

County Jail. Plaintiff asserts claims related to a strip search, lockdown, and loss of personal

property. (Doc. 1). He seeks monetary damages. (Id.).

        This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

                                                The Complaint

        Plaintiff makes the following allegations in the Complaint: On May 28, 2019, Sgt. Mike



1
  The Complaint also identifies Torioin Mosely and David Flynn as plaintiffs. However, neither individual signed the
Complaint, and neither individual has filed any other document in this matter. Further, the allegations and claims do
not mention them. The Court considers this action as being brought only by Donnell Cason. Mosely and Flynn are
considered dismissed without prejudice and without the assessment of a filing fee from this action.


                                                         1
Hare came to the detainee cellblock and told Plaintiff to gather his things. (Doc. 1, p. 6). Hare

took Plaintiff to the hallway in front of the cellblock, told him to strip, and threatened him with

mace. (Id.). Officers Miller and Schmidt were also present. (Id.). Hare forced Plaintiff to stand

naked in front of other inmates. (Id., pp. 6, 10). Hare confiscated Plaintiff’s underwear and t-shirt

and told him he could not wear or possess clothing that belonged to other inmates. (Id.). Later,

Plaintiff was placed on lockdown without a ticket or any disciplinary action. (Id., p. 6).

                                     Preliminary Dismissals

Madison County Jail

       Plaintiff named Madison County Jail (“the Jail”) as a defendant. However, the Jail is not

a “person” subject to suit under Section 1983. Smith v. Knox Cnty. Jail, 666 F.3d 1037, 1040 (7th

Cir. 2012); Powell v. Cook Cnty. Jail, 814 F. Supp. 757, 758 (N.D. Ill. 1993). The Jail is not even

a legal entity. Pursuant to Federal Rule of Civil Procedure 17, a defendant must have the legal

capacity to be sued. See Fed. R. Civ. P. 17(b). When determining whether an entity has this

capacity, federal courts look to state law. Magnuson v. Cassarella, 812 F. Supp. 824, 827 (N.D.

Ill. 1992). The Jail is not considered a suable entity under Illinois law. Isaacs v. St. Clair Cnty.

Jail, No. 08-0417-DRH, 2009 WL 211158, at *3-4 (S.D. Ill. Jan. 29, 2009); Hedger v. HCP, No.

18-cv-2081-JPG, 2019 WL 117986, at *2 (S.D. Ill. Jan. 7, 2019). Accordingly, Madison County

Jail is dismissed with prejudice.

Miller and Shmidt

       Plaintiff makes allegations against Miller and Shmidt, but these individuals are not

identified as defendants in the case caption. The Court will not treat individuals not listed in the

caption as defendants, and any claims against Miller and Shmidt are considered dismissed without




                                                 2
prejudice. Myles v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (holding that to be

properly considered a party, a defendant must be specified in the caption).

                                                     Discussion

         Based on the allegations of the Complaint, the Court finds it convenient to designate the

following counts:

         Count 1:           Eighth Amendment claim against Hare for the strip search on May
                            28, 2019 that was conducted in a harassing or humiliating manner.2

         Count 2:           Fourteenth Amendment property loss claim against Hare for
                            confiscating Plaintiff’s underwear and t-shirt.

         Count 3:           Fourteenth Amendment due process claim because Plaintiff was
                            placed on lockdown for no reason.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. The designations do not constitute an opinion

regarding their merit. Any other claim that is mentioned in the Complaint but not addressed in this

Order should be considered dismissed without prejudice as inadequately pled under the Twombly

pleading standard.3

Count 1

         “A prisoner states a claim under the Eighth Amendment when he plausibly alleges that the

strip-search in question was motivated by a desire to harass or humiliate rather than by a legitimate

justification, such as the need for order and security in prisons.” King v. McCarty, 781 F.3d 889,

897 (7th Cir. 2015). “Even where prison authorities are able to identify a valid correctional




2
  To the extent Plaintiff alleges a violation of the Fourth Amendment related to the strip search, that claim fails and is
considered dismissed with prejudice. See Hudson v. Palmer, 468 U.S. 517, 527 (1983) (holding that even if a strip
search is unjustified the Fourth Amendment does not apply).
3
  An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state a claim
that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                            3
justification for the search, it may still violate the Eighth Amendment if conducted in a harassing

manner intended to humiliate and cause psychological pain.” Id. The Complaint sets forth

sufficient allegations for Count 1 to proceed against Defendant Hare.

Count 2

       To state a property loss claim under the Fourteenth Amendment, Plaintiff must establish a

deprivation of liberty or property without due process of law. If the state provides an adequate

remedy, Plaintiff has no civil rights claim. Hudson v. Palmer, 468 U.S. 517, 530–36 (1984)

(availability of damages remedy in state claims court is an adequate, post-deprivation remedy). In

that vein, the Seventh Circuit has found that Illinois provides an adequate post-deprivation remedy

in an action for damages in the Illinois Court of Claims. Murdock v. Washington, 193 F.3d 510,

513 (7th Cir. 1999); Stewart v. McGinnis, 5 F.3d 1031, 1036 (7th Cir. 1993); 705 Ill. Comp. Stat.

505/8 (1995). Thus, Plaintiff must pursue any claims for the loss of his property in the Illinois

Court of Claims, and Count 2 is dismissed with prejudice from this action.

Count 3

       Claims raised by pretrial detainees of unconstitutional conditions of confinement arise

under the Due Process Clause of the Fourteenth Amendment. See Smith v. Dart, 803 F.3d 304 (7th

Cir. 2015). The Seventh Circuit has indicated that “any nontrivial punishment of a [pretrial

detainee is considered] a sufficient deprivation of liberty to entitle him to due process of law.”

Holly v. Woolfolk, 415 F.3d 678, 679-80 (7th Cir. 2005). Thus, “[a] pretrial detainee cannot be

placed in segregation as a punishment for a disciplinary infraction without notice and an

opportunity to be heard; due process requires no less.” Higgs v. Carver, 286 F.3d 437, 438 (7th

Cir. 2002). Although Plaintiff alleges he was placed on lockdown without due process, he fails to

associate this claim with any individual. He does not allege that Hare was responsible for placing



                                                4
him on lockdown. To the extent he alleges this claim against the Madison County Jail, it has been

dismissed. Count 3 is, therefore, dismissed without prejudice.

                                           Disposition

        IT IS HEREBY ORDERED that Count 1 will proceed against Defendant Hare.

        IT IS ORDERED that Counts 2 and 3 are dismissed without prejudice for failure to state

a claim for relief.

        IT IS ORDERED that Madison County Jail is dismissed with prejudice and the Clerk of

Court is DIRECTED to TERMINATE it as a party in this action.

        IT IS ORDERED that the Clerk of Court shall prepare for Defendant Mike Hare: (1)

Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to Defendant’s place of employment as identified by

Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the

Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to

effect formal service on Defendant, and the Court will require Defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

        If Defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with the Defendant’s current work address, or, if not known, the Defendant’s

last-known address. This information shall be used only for sending the forms as directed above

or for formally effecting service. Any documentation of the address shall be retained only by the

Clerk. Address information shall not be maintained in the court file or disclosed by the Clerk.

        Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendant need only respond to the issues stated in this Merit

                                                5
Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       IT IS ORDERED that this entire matter shall be REFERRED to a United States

Magistrate Judge pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent

to such a referral.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: November 15, 2019

                                                       s/J. Phil Gilbert____________
                                                       J. PHIL GILBERT
                                                       United States District Judge


                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the Defendant of your lawsuit and serve

him/her with a copy of your complaint. After service has been achieved, the Defendant will enter

his/her appearance and file an Answer to your complaint. It will likely take at least 60 days from

the date of this Order to receive the Defendant’s Answer, but it is entirely possible that it will take

90 days or more. When the Defendant has filed an Answer, the Court will enter a Scheduling


                                                  6
Order containing important information on deadlines, discovery, and procedures. Plaintiff is

advised to wait until counsel has appeared for the Defendant before filing any motions, to give the

Defendant notice and an opportunity to respond to those motions. Motions filed before

Defendant’s counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                7
